Citation Nr: 0928005	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Appellant is the surviving spouse of the Veteran, who 
served on active duty from April 1944 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1. The Veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.

2. The Veteran died with no service-connected disability.

3. At the time of his death, the Veteran was not in receipt 
of VA compensation or pension benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to his death.

4. At the time of the Veteran's death in September 2005, he 
was not in a VA facility or enroute thereto and he was not 
buried in a state or national cemetery.




CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met. 38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 
(2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the facts are not disputed and as the law, and not the 
evidence, is dispositive in this case, the VCAA is not 
applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600. 

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).



If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State. U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Burial benefits may be paid if a person dies from 
nonservice-connected causes while hospitalized by VA.  38 
C.F.R. § 3.1600(c).

A burial benefit may be paid, when the Veteran dies while in 
a hospital, domiciliary, or nursing home to which he was 
properly admitted under authority of the Department of 
Veterans Affairs.  Or when a veteran, while traveling under 
proper prior authorization and at Department of Veterans 
Affairs expense to or from a specified place for the purpose 
of examination or treatment or care, dies enroute.   
38 C.F.R. § 3.1605. 

Analysis 


The record shows that the Veteran died in September 2005 of 
acute lymphocytic leukemia.  At that time, he was an 
inpatient at a private hospital. 

The Veteran was buried in a private cemetery and not in a 
state owned or National cemetery or cemetery owned by the 
Federal Government. 

At the time of his death, the Veteran was not in receipt of 
VA compensation for a service-connected disability or pension 
for nonservice-connected disabilities or military retirement 
pay.

And the record does not show that the Veteran died while 
admitted to a VA facility or while traveling under proper 
authority and at VA expense for the purpose of examination, 
treatment, or care.  

Additionally, there is no evidence that the Veteran had a 
pending claim for such benefits at the time of death; and 
although he was a Veteran of wartime service, his body was 
not held by a state or a political subdivision of a state due 
to lack of a next of kin and insufficient resources in his 
estate.

Further, it is not shown that the Veteran was discharged or 
released from active service for a disability incurred or 
aggravated in service. 

Therefore, there is no factual basis that the requirements 
for VA burial allowance have been met. 38 C.F.R. § 1600 or 38 
C.F.R. § 3.1605.

The Appellant argues that she is entitled to burial benefits 
based upon the provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. 
§ 3.954.  The statute and regulation provide that, when any 
person who had a status under any law in effect on December 
31, 1957, which afforded entitlement to burial benefits dies, 
the burial allowance will be paid, if otherwise in order, 
even though such status does not meet the service 
requirements of 38 U.S.C.A. Chapter 23.  38 U.S.C.A. § 2305 
(West 2002); 38 C.F.R. § 3.954 (2008). 

In particular, the Appellant argues that prior to December 
31, 1957, in order to be eligible for burial benefits, it 
would not have been necessary for the Veteran to have 
received or applied for pension.

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the eligibility 
of persons entitled to burial benefits after changes to the 
law governing the benefits were made in the Veterans' 
Benefits Act of 1957 (Veterans' Benefits Act).  Therefore, 
under the laws in effect on December 31, 1957, this Veteran's 
circumstances would have potentially met the criteria for a 
nonservice-connected burial and funeral allowance based 
solely on the Veterans' prior wartime service.

However, in a precedent opinion legally binding on VA and the 
Board, the Office of the General Counsel, Department of 
Veterans Affairs held that the "savings provisions" do not 
exempt veterans with wartime service prior to January 1, 1958 
from current eligibility requirements in the law.  VAOPGCPREC 
9-2003. 

Specifically, the General Counsel held that 38 U.S.C.A. § 
2305 preserves rights certain individuals had under laws in 
effect on December 31, 1957, based on their status as members 
of particular units or organizations which fell within the 
scope of the law defining classes of individuals potentially 
eligible under Chapter 23 of Title 38. However, Veterans with 
wartime service prior to January 1, 1958, as is the case 
here, were held not to be exempted by § 2305 from the 
Amendments to Eligibility Criteria for nonservice-connected 
burial and funeral allowance currently codified in 38 
U.S.C.A. § 2302(a), enacted by the Omnibus Budget 
Reconciliation Act of 1981, Public Law No. 97-35, which 
eliminated wartime service, by itself, as a basis of 
eligibility.  Accordingly, burial benefits may not be awarded 
under 38 U.S.C.A. § 2305. 

Under the circumstances, the claim for burial benefits must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

(The Order follows on the next 
page.).





ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


